DETAILED ACTION

Response to Amendment/Arguments
Claims 1-15 are currently pending.  No claim has been amended.
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
The Applicant argues that “claim 1 and 8 are clear.  Even using the plain meaning of the terms used therein, the limitation that “an expansion of the anode during operation is configured ...” would be readily understood by a person of ordinary skill mean and/or entail. In particular, Applicant submits that a person of ordinary skill would understand that configuring expansion of the anode during operation clearly means and/or entails controlling various characteristics of the anode and/or components used therein (e.g., selection and/or handling thereof, such as during preparation of the active material used in the anode, etc.) to ensure that the expansion meets certain criteria or parameters”.
In response, the Office disagrees that a person of ordinary skill would readily understand how “an expansion of the anode during operation” is configured by “utilizing a predetermined particle size distribution of silicon particles in the active material”, since there is no clear definition of “configured by”.  The term “configured” does not necessarily imply that the expansion meets certain criteria or parameters because there are no criteria or parameters recited in the claim with regards to the expansion of the anode.   

The Applicant further argues that “a person of ordinary skill in the art would readily understand the meaning and scope of the claim limitations at issues, particularly in conjunction with the terms of degree as used therein. For example, claim 2 simply requires that the expansion in the anode be configured such that expansion of the anode is greater for silicon particles with smaller particle size distributions than for silicon with larger particle size distributions. This would be readily understood to exclude anodes where the expansion in the anode is smaller for silicon particles with smaller particle size distributions than for silicon with larger particle size distributions”.
In response, the Office maintains the contention that the terms “smaller” and “larger” are relative terms and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without knowing the range of the particle size distributions, one of ordinary skill in the art would be able to determine the metes and bounds of claim 2.  
The Applicant argues that “claim 14 does not recite or require one (or both) of these processes. Rather, claim 14 merely recites that the expansion of the anode is configured such that the expansion of the anode is more anisotropic if the active material is roll press laminated to the current collector and is less anisotropic if the active material is flat press laminated to the current collector. In other words, claim 14 is directed to the different expansion performances corresponding to the use of the two processes and does not require use either one of these processes per se”.
In response, the Office maintains the contention that the terms “more anisotropic” and “less anisotropic” are indefinite because one of ordinary in the art would not be able to determine how the expansion of the anode is configured to be “more anisotropic” or “less anisotropic” since the term “anisotropic” is not clearly defined in the claim.
The Applicant argues that “Park does not qualify as prior art for purposes of 35 U.S.C. § 102(a)(1).  In this regard, Applicant notes that this Application is a continuation-in-part application, claiming priority to Park.  This application is also a continuation-in-part of United States Application No. 16/821,072 filed on March 17, 2020, which is a continuation of Application Serial No. 15/413,021 filed on January 23, 3017, now Patent No. 10,622,620, which is a continuation of Application Serial No. 13/799,405 filed on March 13, 2013, now Patent No. 9,553,303.” Applicant notes that Park (as a publication) corresponds to U.S. Pat. Application Serial No. 13/799,405”.
In response, the Office first points to MPEP 211.05, Section I, Part B. “Claiming the Benefit of Nonprovisional Applications”.  Specifically, “Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date”.  As stated by the Applicant, this Application is a continuation-in-part of U.S. Application No. 16/821,072 which is one of the applications of the continuous chain of copending nonprovisional applications.  U.S. Application No. 16/821,072 must disclose the claimed invention of the present application (later-filed application) in the matter provided by 35 U.S.C. 112(a) in order for the present application to be entitled to the benefit of the earliest filing date (U.S. Pat. Application Serial No. 13/799,405).  The Office contends that U.S. Application No. 16/821,072 does not disclose the claimed invention of the present application in the matter provided by 35 U.S.C. 112(a) because of the following.  Claims 1 and 8 of the present application require “an expansion of the anode during operation is configured by utilizing a predetermined particle size distribution of silicon particles in the active material” and “configuring an expansion of the anode utilizing a predetermined particle size distribution of silicon particles in the active material”.  U.S. Application No. 16/821,072 discloses in para. [0100] of the specification, “Example silicon particles can have a particle size distribution.  For example, at least 90% of the particles may have a particle size, for example, a diameter or a largest dimension, between about 5 um and about 20 um (e.g., between about 6 um and about 19 um).  At least about 50% of the particles may have a particle size between about 1 um and about 10 um (e.g., about 2 um and about 9 um).  Furthermore, at least about 10% of the particles may have a particle size between about 0.5 um and about 2 um (e.g., about 0.9 um and about 1.1 um)”.  Although U.S. Application No. 16/821,072 discloses a particle size distribution of the silicon particles, there is lack of support for “configuring an expansion of the anode utilizing a predetermined particle size distribution”.  Therefore, the present application is not entitled to benefit of the earliest filing date which is U.S. Pat. Application Serial No. 13/799,405 (3/13/2013) and the effective filing date of the claimed invention of the present application is 5/20/2020.  Therefore, the previously cited Park reference (published on June 19, 2014) is still qualified as a prior art reference.  
Therefore, upon further consideration, claims 1-15 stand rejected under the following 112 and 102 rejections.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 are indefinite because it is unclear how “an expansion of the anode” is configured.  It is well known in the art that silicon particles in the anode expands during operation (charge/discharge).  However, it is unclear whether the term “configured” is referring to reducing the expansion of the anode.
The term "greater" in claims 2 and 9 is a relative term which renders the claim indefinite.  The term "expansion of the anode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "smaller" and “larger” in claim 2 are relative terms which render the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "smaller" in claim 9 is a relative term which renders the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "smaller" in claims 4 and 11 is a relative term which renders the claim indefinite.  The term "expansion of the anode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "larger" in claims 5 and 12 is a relative term which renders the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "less" in claim 7 is a relative term which renders the claim indefinite.  The term "anisotropic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The terms “more” & "less" in claim 14 is a relative term which renders the claim indefinite.  The term "anisotropic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 is indefinite because it is unclear whether the active material is “roll press laminated” or “flat press laminated” since they are both being recited in the claim.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2014/0166939).
Regarding claims 1, 2, 4-6, 8, 9, 11-13, and 15, Park et al discloses a battery comprising a cathode, an electrolyte, and an anode, the anode comprising a mixture (active material) on an aluminum foil (current collector), wherein the mixture comprises a predetermined particle size distribution of silicon particles, wherein at least 90% of the particles is between 5 µm and 20 µm; wherein the surface of the silicon particles (active material) is roughened; wherein the anode including the silicon is able to expand while allowing for the silicon to maintain electrical contact with the silicon ([0005],[0062], [0069],[0102] and Fig. 27A).   Examiner’s note:  the Office takes the position that “an expansion of the anode during operation is configured by utilizing a predetermined particle size distribution of silicon particles in the active material” is an inherent characteristic of the Park anode because Park discloses the same particle size distribution of silicon particles.  In addition, Park discloses the same silicon particles with smaller particle size distributions and the same silicon particles with larger particle size distributions as the present invention.  Therefore, one of ordinary skill in the art would have recognized that “the expansion of the anode is greater for silicon particles with smaller particle size distributions than for silicon with larger particle size distributions” is an inherent characteristic of the Park anode. 
Regarding claims 3 and 10, Park et al also discloses a particle size distribution of silicon particles, wherein at least 50% of the particles have a particle size between 1 µm and 10 µm ([0102] and Fig. 27B).
Regarding claims 7 and 14, Park et al also discloses hot pressing (press laminating) the mixture (active material) to an aluminum foil (current collector) which inherently results in an expansion of the anode that is less anisotropic ([0079]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729